DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 90 (FIG. 10).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ASSIGNING RIPPLE FILTER SETTINGS TO A PLURALITY OF SUB-BEAMS.
The disclosure is objected to because of the following informalities:  
Paragraph starting at page 19, line 21, --90-- should be inserted after “a computer program product”.  This amendment was not shown in the marked-up version of the substitute specification submitted on 18 November 2021.
Appropriate correction is required.
A substitute specification was submitted on 18 November 2021.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
Claim 10 (Proposed Amendments): The method according to claim 9, wherein the step of determining, in each multi ripple filter region, a single ripple filter setting further comprises: 
determining the single ripple filter setting to keep .
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
one or more processors and (a rejection under 35 U.S.C. 112(b)) a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to: 
determine at least one beam direction to use to cover a target volume; and 
assign a ripple filter setting to each one of a plurality of sub-beams of each one of the at least one beam direction such that each sub-beam of the plurality of sub- beams is assigned a different ripple filter setting, wherein each ripple filter setting results in a different effect on a Bragg-peak width in a direction along the ion therapy beam, and each energy level is assigned to one of the plurality of sub-beams; 
wherein the one or more sequences of instructions further cause the one or more processors 
determining a number of different ripple filter settings; 
generating, for each beam direction of the at least one beam direction, one sub-beam for each ripple filter setting, resulting in one sub-beam for each ripple filterApplication No. 16/625,988Docket No.: 203025-0035-00-US-593388Amendment dated November 10, 2021Page 8Reply to Office Action of August 13, 2021 setting and each beam direction, and populating each sub-beam with energy layers, each energy layer of the energy layers comprising a plurality of spots, wherein each spot of the plurality of spots represents a collection of ions of a specific energy level at a specific lateral location; 

calculating an effect on a performance measurement until variations of the weight fail to improve the performance measurement by more than a threshold amount, wherein the performance measurement is calculated by combining a plurality of evaluation criteria, wherein the plurality of evaluation criteria comprises a first criterion that improves the performance measurement when a total treatment time is reduced and a second criterion that improves the performance measurement when a desired dose distribution in the target volume is achieved.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: 
Claim 13 should be amended as follows:
Claim 13 (Proposed Amendments): A non-transitory computer-readable medium having stored thereon a computer program for determining ripple filter settings for an ion therapy beam being capable of providing ions of different energy levels to a target volume, the computer program comprising computer program code which, when executed by one or more processors of a treatment planning system, causes the treatment planning system to: 
determine at least one beam direction to use to cover a target volume; and 
assign a ripple filter setting to each one of a plurality of sub-beams of each one of the at least one beam direction such that each sub-beam of the plurality of sub-beams is assigned a different ripple filter setting, wherein each ripple 
wherein the computer program code to assign a ripple filter setting comprises computer program code which, when executed by the one or more processors of the treatment planning system, causes the treatment planning system to: 
determine a number of different ripple filter settings; 
generate, for each beam direction of the at least one beam direction, one sub-beam forApplication No. 16/625,988Docket No.: 203025-0035-00-US-593388 Amendment dated November 10, 2021Page 9Reply to Office Action of August 13, 2021each ripple filter setting, resulting in one sub-beam for each ripple filter setting and beam direction, and populating each sub-beam with energy layers, each energy layer of the energy layers comprising a plurality of spots, wherein each spot of the plurality of spots represents a collection of ions of a specific energy level at a specific lateral location; 
optimize spots of all energy levels of all copies of all beam directions by repeatedly varying a weight of at least a subset of the spots; and 
calculate an effect on a performance measurement until variations of the weight  fail to improve the performance measurement by more than a threshold amount, wherein the performance measurement is calculated by combining a plurality of evaluation criteria, wherein the plurality of evaluation criteria comprises a first criterion that improves the performance measurement when a total treatment time .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a passive limitation “the one or more processors is configured …” in lines 13-14, which renders the claim indefinite.  It is unclear whether or not the treatment planning system comprises one or more processors.  See transitional phrases in MPEP § 2111.03 for more information.

Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 9, the prior art failed to disclose or fairly suggested a method as claimed.

Response to Amendment
Applicant’s amendments filed 18 November 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claims 1-10 have been fully considered.  The objections of claims 1-10 have been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claims 3, 9, and 10 have been fully considered.  The objections of claims 3, 9, and 10 have been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claims 4, 9, and 10 have been fully considered.  The objections of claims 4, 9, and 10 have been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claims 5, 9, and 10 have been fully considered.  The objections of claims 5, 9, and 10 have been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claims 6, 7, 9, and 10 have been fully considered.  The objections of claims 6, 7, 9, and 10 have been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claims 8-10 have been fully considered.  The objections of claims 8-10 have been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claims 9 and 10 have been fully considered.  The objections of claims 9 and 10 have been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claims 12 and 13 have been fully considered.  The rejection of claims 12 and 13 under 35 U.S.C. 101 has been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claim 12 have been fully considered.  The rejection of claim 12 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 10 November 2021 with respect to claims 1-13 have been fully considered.  The rejection of claims 1-13 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yousuke Hara et al., Improvement of spread-out Bragg peak flatness for a carbon-ion beam by the use of a ridge filter with a ripple filter, Phys. Med. Biol. 57 1717 (2012).
Yoshihisa Takada et al., A miniature ripple filter for filtering a ripple found in the distal part of a proton SOBP, Nuclear Instruments and Methods in Physics Research Section A 524
Uli Weber and Gerhard Kraft, Design and construction of a ripple filter for a smoothed depth dose distribution in conformal particle therapy, Phys. Med. Biol. 44 2765 (1999).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884